           Case 1:20-cv-10617-WGY Document 42 Filed 04/03/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)

     MOTION TO DISMISS NAMED PLAINTIFF AND OPPOSITION TO MOTION

       Respondents-Defendants hereby move that Named Plaintiff Maria Alejandra Celimen

Savino be dismissed from this class action. As grounds herefor, Celimen Savino is presently

litigating the same issued presented in the class action, i.e., her release from detention, in a prior-

filed action, docket number 20-cv-10259-PBS. On March 27, 2020, Celimen Savino filed a

Motion for Reconsideration of the court’s order dismissing her habeas petition in that parallel

case. The government’s brief is due April 7, 2020. Celimen Savino is claiming to be a member

of the post-decision class established by Judge Saris in Pereira Brito v. Barr, No. 19-CV-11314-

PBS, 2019 WL 6333093 (D. Mass. Nov. 27, 2019). 1

       Generally, simultaneous litigation of the same issue by the same parties in two different

courts is disfavored. See, e.g., Elmendorf Grafica, Inc. v. D.S. Am. (E.), Inc., 48 F.3d 46, 50 (1st




       1
         Judge Saris dismissed the habeas petition in 20-cv-10259 on Respondent’s motion,
based on Celimen Savino’s lack of class membership. This is because she has a final order of
removal and is subject to mandatory detention under 8 U.S.C. § 1231. The motion to reopen
argues that because the removal order has been stayed by the First Circuit pending Celimen
Savino’s appeal, she is not subject to mandatory detention under § 1231. The government’s
response is due April 7, 2020.
           Case 1:20-cv-10617-WGY Document 42 Filed 04/03/20 Page 2 of 3



Cir. 1995). The reasons typically given are that it is inefficient, duplicative, and may lead to

inconsistent results. That is the situation here.

          Because the case before Judge Saris was the first filed case, Celimen Savino should be

dismissed from this case and required to proceed in 10-cv-10259 PBS only.

          In addition, the Defendants oppose Celimen Savino’s motion to be re-categorized under

the proposed five categories announced by the Court on April 2, 2020. First, Defendants have

asked the Court to reconsider its provisional class or sub-class certification in a supplemental

filing today. Second, although Celimen Savino may not have convictions, she does have an

extensive record of criminal arrests and threats of domestic violence. This was presented in the

Defendants’ Opposition to the Motion for a Temporary Restraining Order, but is worth

reviewing here. Petitioner has at least nine arraignments in Massachusetts since 2008 as a result

of eleven arrests, including seven arrests for aggravated assault and multiple arrests for violating

the restraining order initiated against her by her husband. She admitted that she has anger

management and control issues during her bond hearing. This is not a person that can be

expected to comply with any conditions of release, since she has repeatedly violated restraining

orders.

          These facts illustrate exactly why a rough categorization should not substitute for

individualized detention determinations rather than class-wide relief. The purported class

members each stand in a different posture and present different risks to the community, of

infection and of flight and noncompliance with release conditions. In addition, members of the

purported class differ in whether they are subject to mandatory detention under the INA.
         Case 1:20-cv-10617-WGY Document 42 Filed 04/03/20 Page 3 of 3



                                                     Respectfully submitted,


                                                     ANDREW E. LELLING,
                                                     United States Attorney

                                               By:   /s/ Thomas E. Kanwit
                                                     Thomas E. Kanwit
                                                     Michael Sady
                                                     Assistant U.S. Attorneys
                                                     U.S. Attorney’s Office
                                                     John J. Moakley U.S. Courthouse
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
                                                     thomas.kanwit@usdoj.gov
                                                     michael.sady@usdoj.gov

April 3, 2020




                                  CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                     /s/ Thomas E. Kanwit
                                                     Thomas E. Kanwit
Dated: April 3, 2020
